DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 and 17-20 in the reply filed on 8-23-21 is acknowledged.
Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-23-21.
Response to Amendment
	Amendment to claims filed 8-23-21 is acknowledged. Currently, claims 1-20 are pending. Claims 18-19 are currently amended. Claims 15-16 are withdrawn.
Claim Objections
Claim 1 is objected to because of the following informalities:  “including;” should read “including:”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  “in electrical associated with” should read “in electrical association with” or “is electrically associated with”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  “including;” should read “including:”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the single heating wire density" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examining purposes, the claim will be interpreted to depend from claim 13. 
Claim 20 recites the limitation "the multi zone heater" in lien 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 5, 7, 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruggeman et al. (WO2016/102669) in view of Mills (2019/0372449).
	Regarding claim 1, Bruggeman et al. discloses a 3D printer 100, comprising:
	A 3D printer nozzle 106 including:
	At least one heating wire coil 105 defining at least two heating zones (see fig. 3-4); and
	A ceramic sheath 102 (page 8 line 9-11).
	Bruggeman et al. does not teach the 3D printer nozzle including at least one servo motor drive coupled to the at least one heating wire coil. However, Mills teaches an inductively coupled heater comprises a single retractable coil. The coil may be moved along the vertical axis by an actuator such as one of a servomotor-driven actuator (para 740). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bruggeman et al. with the servomotor coupled to the heating wire coil as taught by Mills since Mills teaches that the use of servomotor to generate power in a heater coil is known in the art.
	Regarding claim 5, Bruggeman et al. discloses wherein the at least one heating wire coil comprises at least two hating wire coils (fig. 3-4).
	Regarding claim 7, Bruggeman et al. discloses a resistance temperature detector 702 within the ceramic sheath 102 and in contact with the 3D printer nozzle (see fig. 7a, page 10, line 9-23). 
	Regarding claim 9, Mills teaches wherein the servo motor drive comprises a 2.5 kHz servo drive (para 740). 
	Regarding claim 12, Bruggeman et al. discloses wherein each of the at least two heating zones is independently defined by at least one of the at least one heating wire coils (see fig. 3-4). 

	Regarding claim 14, Bruggeman et al. discloses wherein the single heating wire density is higher most proximate to an output point from the 3D printer nozzle (fig. 4).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruggeman et al. in view of Mills as applied to claim 1 above, and further in view of Mark et al. (2014/0328963).
	Regarding claim 2, Bruggeman et al. does not teach a radiative heating element. However, Mark et al. teaches a 3D printer nozzle 10 which is heated by a band heater or coil heater (para 91). Mark et al. further teachers the heater may be a radiant heater (para 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a radiative heating element in the nozzle of Bruggeman et al. since Mark et al. teaches that radiant heater is known in the art of liquefiers.
	

Claims 3, 6, 10-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruggeman et al. in view of Mills as applied to claim 1 above, and further in view of Swanson et al. (2012/0018924).
	Regarding claim 3, Bruggeman et al. does not teach a dielectric insulator between the at least one heating wire coil and an outer diameter of the 3D printer nozzle. However, Swanson et al. teaches the liquefier assembly 34 may also include insulation sleeve 66, which is an electrically-insulative sleeve that desirably wraps around thermal units 40a and 40b and disposed between liquefier tube and thermal units (para 29, 40, 43 and claims 7, 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bruggeman et al. with the 
	Regarding claim 6, Swanson et al. teaches wherein the dielectric insulator comprises a ceramic (para 40, 43).
	Regarding claim 10, Bruggeman et al. as modified by Swanson et al. teaches wherein the dielectric insulator is innermost of the ceramic sheath (para 29, 40, 43).
	Regarding claim 11, Bruggeman et al. as modified by Swanson et al. teaches wherein the dielectric insulator is not innermost of the ceramic sheath (para 29, 40, 43). 
	Regarding claim 20, Swanson et al. teaches a protective outer sheath surface 190 enclosing the multi zone heater (fig. 5 and para 43).
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruggeman in view of Mills as applied to claim 1 above, and further in view of Swanson et al. (2012/0070523).
	Regarding claim 4, Bruggeman does not teach wherein the at least one heating wire coil is comprised of nichrome. However, Swanson et al. teaches heating coil is one or more thermally-conductive coils or wires (e.g., nickel-chromium wire), see para 49. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use nichrome as the heating wire coil in Bruggeman since Swanson et al. teaches that nichrome is a known thermally conductive material useful as heating wire coil in liquefiers. 
	Regarding claim 8, Swanson et al. teaches at least one thermocouple 608 (see fig. 9 and para 95-97). Swanson et al. does not teach the thermocouple is in electrical associated with the at least one heating wire coil and capable of heating at least a portion of the 3D printer nozzle. However, Swanson et al. taches that the liquefier assemblies may alternatively include multiple sensors 608 (para 97). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date . 
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruggeman et al. (WO2016/102669) in view of Mills (2019/0372449), and Swanson et al. (2012/0018924).
	Regarding claim 17, Bruggeman et al. discloses a 3D printer 100, comprising:
	A 3D printer nozzle 106 including:
		An elongated nozzle body;
		At least one heating wire coil 105 defining at least two heating zones (see fig. 3-4);
		Wherein a winding wire coil density of a first of the at least two heating zones is different form a winding wire coil density of a second of the at least two heating zones (fig. 4 and page 8, line 32-page 9, line 10);
		A temperature sensor 702 in contact with the elongated nozzle body (see fig. 7a, page 10, line 9-23).
	Bruggeman et al. does not teach at least one sheath substantially electrically insulating the at least one heating wire coil form the elongated nozzle body; and at least one servo motor drive coupled to the at least one heating wire coil. However, Mills teaches an inductively coupled heater comprises a single retractable coil. The coil may be moved along the vertical axis by an actuator such as one of a servomotor-driven actuator (para 740). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bruggeman et al. with the servomotor coupled to the heating wire coil as taught by Mills since Mills teaches that the use of servomotor to generate power in a heater coil is known in the art.
Swanson et al. teaches the liquefier assembly 34 may also include insulation sleeve 66, which is an electrically-insulative sleeve that desirably wraps around thermal units 40a and 40b and disposed between liquefier tube and thermal units (para 29, 40, 43 and claims 7, 12). It would have been obvious 
Regarding claim 18, Bruggeman et al. discloses wherein the at least one sheath 102 further thermally insulated the at least one heating wire coil from the 3D printer nozzle (page 8, line 9-11). 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruggeman et al. in view of Mills as applied to claim 1 above, and further in view of Mark et al. (2014/0328963) and Swanson et al. (2012/0070523). 
Regarding claim 19 Bruggeman et al. does not teach at least one radiative heating element, wherein the at least one sheath further thermally transmits heat from the at least one radiative heating element to the 3D printer nozzle. . However, Mark et al. teaches a 3D printer nozzle 10 which is heated by a band heater or coil heater (para 91). Mark et al. further teachers the heater may be a radiant heater (para 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a radiative heating element in the nozzle of Bruggeman et al. since Mark et al. teaches that radiant heater is known in the art of liquefiers.
Swanson et al. teaches liquefier assembly 62 may also include one or more thermal-spreading sheaths between liquefier tube 64 and heating coils 77 (para 49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bruggeman et al. with the thermal spreading sheath as taught by Swanson et al. in order to facilitate heat transfer from the heating element to the nozzle. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522.  The examiner can normally be reached on 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.H.L/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742